                           Case 1:19-cv-00030-JRH-BKE Document 21 Filed 05/20/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                         United States District Court
                                                    Southern District of Georgia
                  BRITTANY LAMB,

                                       Plaintiff,
                                                                                      JUDGMENT IN A CIVIL CASE


                                               V.                                    CASE NUMBER:      CV 119-030

                  RICHARD ROUNDTREE, Sheriff of Richmond County,
                  and HOY DARLING, Deputy of the Richmond County
                  Sheriff's Office, in Their Individual and Official Capacities,

                                       Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that, pursuant to the Order dated May 20, 2020, Defendants' Motion to Dismiss is GRANTED IN

                      PART; therefore, Counts I and II of Plaintiff's Complaint are DISMISSED and JUDGMENT is

                      hereby ENTERED in favor of Defendant and against Plaintiff as to Counts I and II. The remainder

                      of this case is hereby REMANDED to the Superior Court of Richmond County, Georgia. This case

                      stands closed.




            05/20/2020                                                             John E. Triplett, Acting Clerk
           Date                                                                    Clerk



                                                                                   (By) Deputy Clerk
GAS Rev 10/1/03
